DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 5 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4.	Claim 5 recites the limitation "the result" in line 8.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "a result".
5.	Claims 6-8 are rejected as depending from claim 5.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneda et al. (US 2016/0056655) as cited in IDS dated 3/12/20.
Regarding claim 5 Kaneda discloses  a method for controlling a rechargeable battery on a machine tool (Fig. 2), the rechargeable battery including a first data interface (battery pack 1 with monitor IC 30, Fig. 2, [0041]-[0042]) and a wake-up circuit for activating control 
While Kaneda does not explicitly disclose using a second communication line, it would have been obvious to one of ordinary skill in the art to use  a different number of lines dependent on the method for signal transmission or the transmission system used as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. MPEP 2143.
Regarding claim 6, Kaneda discloses all of the claim limitations as set forth above. Kaneda further discloses  a system comprising the rechargeable battery (battery pack 1, Fig. 2) 
While Kaneda does not explicitly disclose using a second communication line, it would have been obvious to one of ordinary skill in the art to use  a different number of lines dependent on the method for signal transmission or the transmission system used as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. MPEP 2143.
Regarding claim 7, Kaneda discloses all of the claim limitations as set forth above. Kaneda further discloses  a rechargeable battery (battery pack 1, Fig. 2, [0038]) for carrying out the method as recited in claim 5 wherein the rechargeable battery includes the first data interface (monitor IC 30, Fig. 2) and the wake-up circuit for activating the control electronics of the rechargeable battery(see operation unit 41 in control circuit 31, Fig. 2, [0050]-[0052], [0109]-[0110], [0116]). 
Regarding claim 8, Kaneda discloses all of the claim limitations as set forth above. Kaneda further discloses  a machine tool (tool body 80, Fig. 2) for carrying out the method as recited in claim 5 wherein the machine tool includes the second data interface (trigger switch 82, Fig. 2) and the controller(drive circuit 84, Fig. 2). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724